Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1-8 remain for examination, wherein claim 1 is an independent claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding the limitation of “C: 0.01% or more”, it need proper up limit since stainless steel has limited carbon up limit. Proper amendment is necessary. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al (US-PG-pub 2019/0177823 A1, listed in IDS filed on 3/12/2020, thereafter PG’823) alone or further in view of Stigenberg (US 5,512,237, thereafter US’237).
Regarding claims 1-3 and 5, PG’823 teaches martensitic stainless steel bar to be used together with oil country tubular goods in oil wells and gas wells, and to a downhole member. (Abstract and par.[0001] of PG’823), which reads on the martensitic stainless steel material as recited in the instant claims. The comparison of the composition ranges between the alloy composition disclosed by Example #2 in table 1 of PG’823 and those of the instant claims is listed in the following table. All of the major composition ranges and disclosed by Example #2 in table 1 of PG’823 are within the claimed composition ranges and meet the claimed equations as recited in the instant claims 1-3 and 5. Example #2 in table 1 of PG’823 does not specify the claimed Mn range. However, PG’823 specify to adjusting Mn in the range 1 mass% or less (par.[0049]-[0050] of PG’823), which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of tube, bar and strip for further use in applications such as dental and medical equipment, springs and fasteners.” (Col.2, lns.33-41 of US’237). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the martensitic material of PG’823 for tubular application 

Element
Alloy A from instant Claim 1 (in mass %)
From PG’823 (in mass%)
Within range
(in mass%)
C
0.010 or more
0.011
0.011
Si
0.5 or less
0.23
0.23
Mn
0.05-0.24
0.40
1.0 or less 
--
Overlapping
 0.05-0.24
P
0.030 or less
0.015
0.015
S
0.005 or less
0.0006
0.0006
Ni
4.6-8.0
5.57
5.57
Cr
10.0-14.0
12.05
12.05
Mo
1.0-2.7
1.93
1.93
Al
0.1 or less
0.030
0.030
V
0.005-0.2
0.060
0.060
N
0.1 or less
0.0068
0.0068
Ti
0.06-0.2
0.096
0.096
Cu
0.01-1.0
0.17
0.17
Co
0.01-1.0
0.21
0.21
Fe
Balance with impurities
Balance with impurities
Balance with impurities
Equation (1)
-35.0 to 45.0
About -2
About -2
Equation (2)
-0.600 to -0.250
About -0.4
About -0.4
Equation (3)
-0.400 to 0.100
About -0.18
About -0.18
Yield strength (MPa)
758 or more
772
772

From claim 2


At least one 
Nb: 0.1 or less;
W: 1.0 or less
Nb: 0.004
Nb: 0.004

From claim 3 and 5


At least one
Ca: 0.010 or less;
REM: 0.01 or less;
Mg: 0.01 or less;
B: 0.01 or less
Ca: 0.0010;
B: 0.0001
Ca: 0.0010;
B: 0.0001


. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/343,829 (US-PG-Pub 2019/0241989 A1 listed in IDS filed on 3/12/2020).  

This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734